Citation Nr: 1434741	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bunion of the right great toe.

2. Entitlement to service connection for a left elbow disability.

3. Entitlement to service connection for a right elbow disability 

4. Entitlement to service connection for a gastrointestinal disability.

5. Entitlement to service connection for a respiratory disability.

6. Entitlement to service connection for a right shoulder disability.

7. Entitlement to service connection for flat feet.

8. Entitlement to service connection for a right knee disability.

9. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to October 2007.  He also had a period of prior active duty for training in the Army National Guard from November 2001 to June 2002. 

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

This appeal was processed using VMBS (the Veterans Benefits Management System) and the Virtual VA paperless processing systems.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a sleep disorder, including as secondary to a service-connected disability, entitlement to service connection for a disability exhibited by headaches, entitlement to service connection for a disability exhibited by numbness and tingling of the bilateral feet, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hip disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This decision below addresses the Veteran's bunion of the right great toe claim.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, a bunion of the right great toe had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, a bunion of the right great toe was incurred in service.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As the Board is granting the claim of service connection for a bunion of the right great toe, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran seeks service connection for a bunion of the right great toe.  Based on a review of the evidence, the Board finds that service connection for a bunion of the right great toe is warranted.  First, the Board observes that bunions are capable of lay observation.  Here, the Veteran has claimed that his bunion had its onset during service as a result of wearing boots issued by the Army.  

Review of the Veteran's September 2001 enlistment examination does not reveal any foot problems to include bunions, nor is there any treatment for, complaint of, or diagnosis of bunions in his service treatment records.

Review of the Veteran's post-service VA treatment records reveals an October 2007 copy of an email that the Veteran sent to a VA primary care nurse prior to a scheduled November VA clinic appointment.  There, he listed his physical complaints to include, "two red bumps and a strange callus on right foot."

A November 2007 VA podiatry note indicates that the Veteran presented upon referral for an examination of an observed lump to both arches and a red area to the tops of his feet.  Also noted was "mild erythema to the dorsum of the bilateral mid-foot, likely spur formation to dorsum of bilateral first metatarsal-cuneiform joints."  During the same month, the Veteran had an orthotics evaluation and impressions were taken for bilateral custom molded arch supports. 

An April 2008 VA podiatry note reflects the Veteran's complaints of pain to his big toe joint and top and bottom of foot at apex of arch.  There was pain on range of motion and a slight bunion formation.  

A June 2008 VA treatment record shows that x-rays of the right foot were taken as it was noted to be deformed compared to the left foot.  Upon physical examination, there was great toe prominence in the right foot where the Veteran complained that it hurt most.  Radiology report findings revealed mild metatarsus primas varus and hallux valgus with overlying soft tissue swelling consistent with a bunion.  There was bilateral hypertrophy of the medial pole navicular an anatomic variant producing a bulge in the medial soft tissues of the mid-foot.  The left first metatarsal is developmentally shorter than the right first metatarsal.  This was presumed as the reason for the prominence noted on physical examination.  He was diagnosed with hallux valgus with bunion in the right foot.

A July 2009 VA treatment record shows that upon physical examination of the Veteran's extremities, bunions were noted bilaterally.  To resolve his feet pain, a referral was placed for treatment through orthotics and podiatry and he was advised to continue prescribed medication.

An August 2009 VA podiatry note indicates that the Veteran received custom insoles that were not helping his toe pain.  He continued to complain of pain to the big toe joint.  The attending podiatric doctor planned to try cortisone injections. 

A September 2009 VA treatment record reveals a diagnosis of bunion deformity. 

A February 2010 VA treatment note indicates a history of bunions.  

During the Veteran's June 2014 Board hearing, he testified to serving in Iraq as a medic and spending a lot of time in the desert sand with marching, and carrying excess weight.  He stated that he started having some foot problems, namely toe rubbing in his boot.  He testified to being told that he could continue with missions as he was on travel and should seek medical attention when he returned to the States.  The Veteran stated that he had achiness in his right big toe and would take Advil for what he thought was inflammation in the joint.  He described it as a "really persistent discomfort at the time."  The Veteran averred mentioning his pain during his post-deployment assessment, but was told to seek treatment through the VA because they did not have the proper equipment.  He further testified that upon receiving VA treatment, a doctor surmised that the bunion was from the excessive rubbing in the issued boots from the Army and the Veteran was given cortisone injections in that toe as treatment.  When asked if he was still receiving treatment for his foot, the Veteran testified that he has not been able to afford the out-of-pocket expense for the cortisone, but continues to take anti-inflammatories.  He further testified to currently having the bunion on his right great toe.

On the basis of the foregoing, the Board finds that service connection for a bunion of the great right toe is warranted.  First, the Board notes that the Veteran currently is diagnosed with a bunion on his right great toe and therefore the first element of service connection has been met.

The Veteran is competent to state that his bunion had its onset during service, and the Board finds his statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Further, his testimony and statements are credible as they are supported by evidence showing that he sought treatment for toe pain within weeks of discharge in October 2007 and was subsequently diagnosed with a bunion of the right foot in April 2008 and June 2008, within a year of separation from service.  

While no medical professional has specifically related the Veteran's current bunion of the right great toe to his military service, the Board finds that, given the contemporaneous post-service evidence of an injury to his right toe, which resulted in a bunion that has persisted since service, there is competent evidence to establish a medical nexus between the Veteran's current bunion of the right great toe and his military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Indeed, as noted, the post-service VA treatment records show that the Veteran complained of and sought treatment for right toe pain immediately following separation, and the post-service evidence shows continued reports of right toe symptoms following service, resulting in a history of bunions.  This evidence is sufficient to establish a nexus between the Veteran's present bunion of the right great toe and his military service.  Accordingly, service connection is warranted.


ORDER

Service connection for a bunion of the right great toe is granted.


REMAND

In a December 2011 rating decision the RO denied entitlement to service connection for a left elbow disability, right knee disability, right shoulder disability, respiratory disability, and a gastrointestinal disability.  In September 2012, the Veteran submitted correspondence expressing disagreement with the denial of service connection for a left elbow disability.  In November 2012, the Veteran submitted correspondence expressing disagreement with the RO's December 2011 denial of service connection for a gastrointestinal disability, respiratory disability, a right knee disability, and right shoulder disability.  In an October 2013 rating decision, the RO denied entitlement to service connection for a right elbow disability and for flat feet, and denied a claim to reopen entitlement to service connection for a left knee disability.  In January 2014, the Veteran submitted correspondence expressing disagreement with each of these issues.  It does not appear that a statement of the case has been issued as to any of these issues.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, review of the record reflects ongoing VA medical treatment at the Cincinnati, Miami, and Tampa VA Medical Centers.  Thus, on remand, updated VA outpatient treatment records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any outstanding VA outpatient treatment records from the Cincinnati, Miami, and Tampa VA Medical Centers from January 2011.

2. Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the September 2012, November 2012, and January 2014 notices of disagreement, including issuance of an appropriate statement of the case, pertaining to the issues of entitlement to service connection for a left elbow disability, gastrointestinal disability, respiratory disability, right knee disability, right shoulder disability, right elbow disability, flat feet, and the claim to reopen entitlement to service connection for a  left knee disability, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.  Thereafter, if a timely substantive appeal is filed, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


